DETAILED ACTION
	This Office Action is in response to the amendment filed on October 7, 2021. Claims 23, 24, and 27 - 42 are presented for examination. Claims 23, 24, and 27 - 42 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 7, 2021. Based on the amendment to claim 41 to overcome the 101 rejection, the rejections for claims 41 - 42 are withdrawn. Based on the amendments to claim 23 to overcome the rejections under 35 U.S.C. 103, and the amendments overcome the rejections under 35 U.S.C. 101 for claims 41 and 42, the rejections under 35 U.S.C. 103 for claims 23, 24 and 27 - 30 and the rejections under 35 U.S.C. 101 for claims 41 and 42 are withdrawn. 

Response to Arguments
Applicant's arguments filed on October 7, 2021 have been fully considered but they are not persuasive. 

With regards to claims 23, 24, 27 – 30 and the rejections under 35 U.S.C. 101, the applicants argues that the rejection cannot be performed in the human mind, due to the recitation of two- or three-dimensional objects, in terms of how digital two- or three-dimensional objects can be used mentally, since the term “digital” means “composed of data in the form of especially binary digits” in the context of the invention.
The examiner respectfully disagrees. While the claims recite two- or three-dimensional objects, based on the language recited in the claims, the two- or three-dimensional objects are merely used to linking an attribute with a tolerance that relates to the objects. In other words, a human can look at two- or three-dimensional objects displayed and provide an evaluation or opinion, or judgment, concepts performed in the human mind in terms of 

In addition, the applicant argues that the rejection is made in ignorance of the preamble reading “method of digitally modeling”, which not only calls for a process of binary data but also for a modeling thereof.
The examiner respectfully disagrees. While the preamble recites “a method of digitally modeling”, there is not step of modeling being performed in the body or steps of the claim. According to the language of the limitations of the claims, the two- or three-dimensional objects have already been modeled in unclaimed steps, as the two- or three-dimensional objects are recited as being used to link attributes to the objects. There is no actual modeling performed in the claims, and the rejection was not made in ignorance.

In addition, the applicant argues that amending claim 23 to recite “Method of computationally digitally modeling in two, three, or more dimensions an infrastructure” undoubtfully carries the invention on a computer and therefore cannot be a mental process.
The examiner respectfully disagrees. As recited above with regards to the preamble, there is no modeling being performed in the steps of the claims. The additional of the term “computationally” to recite that the modeling is performed computationally in the preamble, while there is no actual modeling performed in the steps of the claims, does not overcome the rejections under 35 U.S.C. 101. In addition, the invention being carried on a computer only provides that the computer is used as a tool to perform an abstract idea. The computer is used as a tool for a user to evaluate or judge the attributes to attach or link to the two- or three-dimensional objects, and this does not overcome the rejections under 35 U.S.C. 101.

In addition, the applicant argues that while amending claims 25 and 26 into claim 23, as claim 26 is acknowledged as allowable provided that the claim is rewritten in independent form and overcome the rejections under 35 U.S.C. 101 in that the invention would be related to non-statutory subject matter.

Note: The 101 rejections below points to subject matter in the specification that is recommended to amend into the claims to provide an improvement in the technical field, and overcome the 101 rejections. In addition, the examiner’s note on page 11 of the previous Office Action discloses how claims 31 -42 provide sufficient subject matter to reflect the improvement recited in the specification over the previous methods, and is also recommended to amend into claim 23 to overcome the 101 rejections.

With regards to claims 31 - 40 and the rejections under 35 U.S.C. 101, the applicant argues that similar to claim 23, claim 31 is amended to add “computationally” to the preamble of the claim undoubtfully carries the invention on a computer and therefore cannot be a mental process.
The examiner points out that claims 31 - 40 were not rejected under 35 U.S.C. 101 in the previous Office Action.

With regards to claims 31 – 42 and the rejections under 35 U.S.C. 103, the applicant argues that the user is manually performing the selecting the clearance, and therefore the conflict resolution is only partially automatically performed in Reghetti compared to the recitation in claim 31, where it is searched for a solution based on the flexibility attribute(s) of the objects related to the conflict.

The examiner respectfully disagrees. Paragraph [0035] of Reghetti discloses a user selecting a desired clearance, which is a parameter for the step to be performed. The conflict resolution in paragraph also recites “Conflicts are resolved by altering the smaller diameter pipe or pipes so that they avoid large obstructions. This is accomplished by creating an arm around as described above. Such an arm around may take the pipe above the other component, below the other component, to the right of the other component, to the left of the other component, or may find a more desirable angled solution utilizing a 180 or 360 degree search. The user may elect to design the arm around them self or elect to allow the system to automatically determine which method of movement will be most cost efficient, most material/resource efficient, or most easily accomplished.” This conflict resolution to avoid obstructions is not partially automated. This recites that it is manually performed by the user, or automatically performed by the system. If the step of “automatically” includes additional steps that are in the specification but are not claimed, it is recommended that the steps are amended into the claim to provide clarification of the difference between the invention and the combination of  Reghetti 1 and Bumbalough.
The rejections under 35 U.S.C. 103 are therefore maintained.

Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 recites “computer program”, but it is recommended that since claim 41 is recited as directed to a non-transitory computer readable medium, claim 42 should recite “The non-transitory computer readable medium” instead of “Computer program” to provide consistent language with its independent claim. Appropriate correction is required.

Claims 23, 24, and 27 - 40 are objected because of the following informalities: Claims 23 and 31 recite “Method”, but it is recommended that the beginning of the preamble recites “A Method”. Appropriate correction is required.

Claims 24, 27 - 30 and 32 - 40 are objected because of the following informalities: Claims 24, 27 - 30 and 32 - 40 recite “Method”, but it is recommended that they recite “The Method”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 24, and 27 - 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 23, applying step 1, the preamble of claim 23 claims a method so this claim falls within the statutory category of a process.
In order to apply step 2A, a recitation of claim 23 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of computationally digitally modeling in two, three, or more dimensions an infrastructure, comprising: 
using digital two- or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects;
wherein each of the flexibility attributes comprise: 
at least one flexibility tolerance relating to the corresponding object;
wherein each of the tolerance(s) is a flexibility parameter taken from the following list;
position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof,
related to said object;
wherein each of the at least one flexibility attribute comprises a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters.

Under Step 2A, prong one, the limitation of “using digital two- or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects” is an abstract idea because it is directed to mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion) but for the recitation of computer components. The claim recites mental processes performed in a computer environment. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally provide a judgment or evaluation of attributing or linking a flexibility to a digital two- or three-dimensional object to perform this limitation.
wherein each of the flexibility attributes comprise: at least one flexibility tolerance relating to the corresponding object;” is an abstract idea because it is directed to mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion) but for the recitation of computer components. The claim recites mental processes performed in a computer environment. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally judge or evaluate that a flexibility tolerance value goes with a particular object to perform this limitation.

Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations outside the abstract idea that integrates the judicial exception into a practical application. These additional limitations must be considered individually and with the claim as a whole to determine if they integrate the judicial exception into a practical application.
The additional limitations of:
wherein each of the tolerance(s) is a flexibility parameter taken from the following list;
position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof,
related to said object;
wherein each of the at least one flexibility attribute comprises a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters” do not provide meaningful limitations to the claim. Under a broadest reasonable interpretation, the recitation of the tolerance being a flexibility parameter taken from the list of a position, dimension, cost, time for change, a state of progress, or a state of storage related to the object, and the recitation of the flexibility attribute being a numerical value obtained from a computation or calculation, merely provides a description of the flexibility parameter and the flexibility attribute, in which the flexibility parameter is described as a position, dimension, cost, time for change, a state of progress, or a state of storage, and describes the flexibility attribute as a computed numerical value, but there are no additional steps making this feature a meaningful limitation in the claim.
 


Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations merely provides a description of the flexibility parameter and the flexibility attribute, in which the flexibility parameter is described as a position, dimension, cost, time for change, a state of progress, or a state of storage, and describes the flexibility attribute as a computed numerical value, but there are no additional steps making this feature a meaningful limitation in the claim.
 The preamble is not analyzed as an additional element, as the preamble introduces the intended use of the claim, but does not recite any additional limitations that ties to the intended use of the claim for evaluation. The recitation of “method of computationally digitally modeling in two, three, or more dimensions an infrastructure” does not tie the intentional use of modeling an infrastructure to the steps performed in the claim, as there are no steps of modeling of an infrastructure performed in the claim. The limitations in the claims have been indicated as directed to an abstract idea. 
Looking at the claim limitations as an ordered combination, claim 23 does not amount to significantly more. The claimed limitation is directed to linking flexible attributes to two- and three-dimensional objects. The specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006] of the specification, with the invention provides a solution in the form of providing a facilitated conflict management between digital objects of 

For the foregoing reasons, claim 23 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 24, the limitation of “24. The method according to claim 23, wherein the infrastructure is comprised of at least one or several of the following: architectural construction; building structural construction; mechanical, electrical, and/or plumbing infrastructure; heating, ventilating, and/or air-conditioning infrastructure; site layout; and facade component” as an ordered combination with claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claim 23, recited as being directed to a mental process above.
The limitation of “24. The method according to claim 23, wherein the infrastructure is comprised of at least one or several of the following: architectural construction; building structural construction; mechanical, electrical, and/or plumbing infrastructure; heating, ventilating, and/or air-conditioning infrastructure; site layout; and facade component”, individually, only provides a description of the infrastructure recited in the preamble of claim 23, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital 

With respect to claim 27, the limitation of “27. The method according to claim 25, wherein at least one of the tolerance(s) is a numerical dimensional tolerance associated with the size and/or position of the corresponding object” as an ordered combination with claims 25 and ultimately claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 25 and ultimately claim 23, recited as being directed to a mental process above.
The limitation of “27. The method according to claim 25, wherein at least one of the tolerance(s) is a numerical dimensional tolerance associated with the size and/or position of the corresponding object”, individually, only provides a description of the tolerances in claim 25, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the 

With respect to claim 28, the limitation of “28. The method according to claim 25, wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object” as an ordered combination with claim 25 and ultimately claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 25 and ultimately claim 23, recited as being directed to a mental process above.
The limitation of “28. The method according to claim 25, wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object”, individually, only provides a description of values of the flexible parameters recited in claim 25, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claim 23 does not provide any recitation of identifying conflicts with two- or three-dimensional objects. Therefore, the claims cannot reflect an improvement found in the specification when there are limitations or subject matter missing in the claims that recites what the 

With respect to claim 29, the limitation of “29. The method according to claim 28, wherein the at least one flexibility parameter further comprises: a numerical value reflecting a total cost or construction time of the infrastructure” as an ordered combination with claims 28, which depends from claim 25, and ultimately depends from claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 28, which depends from claim 25, and ultimately depends from claim 23, recited as being directed to a mental process above.
The limitation of “29. The method according to claim 28, wherein the at least one flexibility parameter further comprises: a numerical value reflecting a total cost or construction time of the infrastructure”, individually, only provides a description of values of the flexible parameters recited in claim 28, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claim 23 does not provide any recitation of identifying conflicts with two- or three-dimensional objects. Therefore, the claims cannot reflect an improvement found in the specification when there are limitations or subject matter missing in the claims that recites what the flexibility attributes are used for. The recitation of a description of the type of infrastructure does not provide subject matter with the flexibility attributes to provide significantly more than the judicial exception.


The limitation of “outputting a digital model of the building infrastructure, said model comprising: the objects with the at least one flexibility attribute”, individually, falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “outputting a digital model…” is insignificant extra-solution activity because it amounts to data gathering and outputting a digital model.

For the foregoing reasons, claims 23 - 30 are directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Examiner’s Note on 101 for claims 31 - 42
As recited in the previous Office Action, based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. 
The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, because unlike claims 23 - 30, dependent claims 31 and 41 recite subject matter that appears to reflect back to the improvement in the specification, with regards to the specification reciting an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Accordingly, claims 31 and 41 passes Step 2A (prong 1). 

Suggestion: Since claims 31 - 42 recite subject matter that makes the claims eligible under 35 U.S.C. 101, it is recommended that claim 23 is amended to recite similar subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 31 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Reghetti et al. (U.S. PG Pub 2008/0275674 A1), and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1), hereinafter “Bumbalough”.
As per claim 31, Reghetti discloses:
a method for computationally merging and managing several digital two, three, or more dimensional infrastructure models (Reghetti, paragraph [0027] discloses physical building construction components represented as 2D and 3D objects in CAD drawings, and paragraph [0030] adds components pieces connected to create segments, and the segments connected to complete the component.)

wherein at least one of the models is generated using digital two- or three-dimensional objects (Reghetti, paragraph [0027] discloses CAD drawings with two-dimensional or three-dimensional objects that represent physical building components, with “CAD drawing” representing either 2D or 3D.)

attributing at least one flexibility attribute to at least one of the objects (Reghetti, paragraph [0035] - [0036] discloses a conflict between two components (pipe and heating duct, par. [0029]), and a clearance measurement for resolving the conflict is associated with adjustments for the pipe (and not the heating duct).)

wherein each of the flexibility attributes comprises at least one flexibility tolerance relating to the corresponding object (Reghetti, paragraph [0035] discloses a clearance, in terms of a measurement in which a component is adjusted to resolve conflictions and obstructions with components.)

said method comprising (b) automatically detecting potential conflict(s) between objects of the models (Reghetti, paragraph [0032] discloses identifying conflicts within a CAD drawing, represented in 3D or 2D, with a conflict resolution system, with paragraph [0033] adding objects identified as conflicted are highlighted in the CAD drawing.)

 (Reghetti, paragraph [0035] discloses changing a measurement of a component by a user or automatically by the system, disclosed as a clearance between components to resolve the conflicts. Paragraph [0036] recites the phrase “clearance distance”.)

Reghetti does not expressly disclose:
(a) importing and aggregating the models.

Bumbalough however discloses:
(a) importing and aggregating the models (Bumbalough, paragraph [0005] discloses receiving building information model elements, and combining the elements to generate a building information model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).

For claim 41: Reghetti discloses:
a non-transitory computer readable medium storing a computer program having instructions that are executable by a computer, the instructions configuring said computer (Reghetti, paragraph [0038] discloses a CAD drawing conflict resolution system using at least one type of CAD software program.)

to perform the steps of merging and managing several digital two, three, or more dimensional infrastructure models (Reghetti, paragraph [0027] discloses physical building construction components represented as 2D and 3D objects in CAD drawings, and paragraph [0030] adds components pieces connected to create segments, and the segments connected to complete the component.)

wherein at least one of the models is generated using digital two- or three-dimensional objects (Reghetti, paragraph [0027] discloses CAD drawings with two-dimensional or three-dimensional objects that represent physical building components, with “CAD drawing” representing either 2D or 3D.)

attributing at least one flexibility attribute to at least one of the objects (Reghetti, paragraph [0035] - [0036] discloses a conflict between two components (pipe and heating duct, par. [0029]), and a clearance measurement for resolving the conflict is associated with adjustments for the pipe (and not the heating duct).)

wherein each of the flexibility attributes comprises: at least one flexibility tolerance relating to the corresponding object (Reghetti, paragraph [0035] discloses a clearance, in terms of a measurement in which a component is adjusted to resolve conflictions and obstructions with components.)

automatically detecting potential conflict(s) between objects of the models (Reghetti, paragraph [0032] discloses identifying conflicts within a CAD drawing, represented in 3D or 2D, with a conflict resolution system, with paragraph [0033] adding objects identified as conflicted are highlighted in the CAD drawing.)

automatically searching for at least one possible solution to each of the at least one conflict, based on the flexibility attribute(s) of the objects related to the conflict (Reghetti, paragraph [0035] discloses changing a measurement of a component by a user or automatically by the system, disclosed as a clearance between components to resolve the conflicts. Paragraph [0036] recites the phrase “clearance distance”.)

Reghetti does not expressly disclose:
importing and aggregating the models.

Bumbalough however discloses:
(Bumbalough, paragraph [0005] discloses receiving building information model elements, and combining the elements to generate a building information model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).
For claim 32: The combination of Reghetti and Bumbalough discloses claim 32: The method according to claim 31, wherein:
the at least one possible solution comprises: a change in position, size, and/or type of at least one of the objects related to the conflict, said change being based on the flexibility attribute(s) of said object(s).
(Reghetti, paragraph [0035] discloses changing a measurement of a component to resolve the conflict between objects, for example changing a diameter for pipes to provide a clearance for the pipe and any obstructions, and paragraphs [0037] - [0038] adding different clearance measurements for components (pipes) to resolve conflicts in the CAD drawings.)
For claim 33: The combination of Reghetti and Bumbalough discloses claim 33: The method according to claim 32, wherein:
the at least one object whose position, size, and/or type is changed for solving to the conflict is/are selected among the objects related to the conflict on the basis of a criterion of highest flexibility attribute (Reghetti, paragraph [0037] discloses conflicts between components, for example a ventilation duct and pipes, in which the amount of pipes are reduced based on the clearance needed to resolve the conflict.)
For claim 34: The combination of Reghetti and Bumbalough discloses claim 34: The method according to claim 31, wherein:
(Reghetti, paragraph [0034] discloses listing of component(s) identified as being in conflict, in which the identification includes measurements (length or diameter), location of the component(s), with paragraph [0035] adds the measurements or location in terms of the clearance to resolve the conflicting components.)

step (c) comprises: for each conflict, exploring in an iterative manner changes to at least one of the objects related to said conflict, said changes being based on the flexibility parameter(s) of said object, and for each change checking to which extent said conflict is solved (Reghetti, paragraph [0042] discloses changing the clearance for an object to resolve a conflict by changing the clearance measurement to avoid an obtrusion but come into conflict with a different object, and having to repeat the step of avoiding an obtrusion by performing the step of avoiding all obtrusions to not only avoid the original object, but to avoid all other obtrusions to resolve any future conflicts indicated by the system.)
For claim 35: The combination of Reghetti and Bumbalough discloses claim 35: The method according to claim 34, wherein:
in step (c) the exploration of changes to the at least one object is made within a numerical dimensional tolerance contained in the flexibility parameter(s) of said object(s) (Reghetti, paragraph [0035] discloses a clearance for each object in terms of a measurement of space between two objects, and paragraph [0036] adds that one of the components position is adjusted to provide the clearance distance to resolve the conflict, along with paragraph [0042] discloses finding the clearance measurement which will resolve a conflict.)

For claim 36: The combination of Reghetti and Bumbalough discloses claim 36: The method according to claim 31, wherein:
step (c) further comprises: for each solution, detecting potential conflict(s) with other objects (Reghetti, paragraph [0042] discloses a proposal for adjusting a component to avoid an obstruction to resolve one conflict, but the proposal creates a different conflict with another object.)
For claim 37: The combination of Reghetti and Bumbalough discloses claim 37: The method according to claim 36, wherein:
step (c) further comprises: selecting at least one solution that does not conflict with the other objects (Reghetti, paragraph [0042] discloses the ability to avoid the new conflict with an object when resolving a conflict with a different object by selecting a proposal to avoid both of the obstructions, resolving both potential conflicts.)
For claim 38: The combination of Reghetti and Bumbalough discloses 38: The method according to claim 31, further comprising:
(d) issuing a report of the conflict solution(s), said report containing information about modifications of the solution(s) to the conflict(s) (Bumbalough, paragraph [0052] discloses outputting building information model information, with paragraph [0057] discloses the output includes modification of elements for a BIM model, as well as fully resolved building information models after conflicts have been resolved after evaluations have been performed, and  paragraph [0063] adds a plug-in interface to provide the ability to report data, for example, using an output panel.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough and the additional teaching of the ability to provide a report of the BIM model with resolved conflicts and the ability to provide wired or wireless communication, also disclosed in Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).

For claim 39: The combination of Reghetti and Bumbalough discloses claim 39: The method according to claim 38, further comprising: 
(e) transmitting the report for updating the models further to the solution(s) to the conflict(s) (Bumbalough, paragraph [0052] discloses outputting building information model information, with paragraph [0057] discloses the output includes modification of elements for a BIM model, as well as fully resolved building information models after conflicts have been resolved after evaluations have been performed, and  paragraph [0063] adds a plug-in interface to provide the ability to report data, for example, using an output panel.)
Paragraph [0040] provides a wireless or local area network (LAN) to provide communication with client terminals or a service platform.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough and the additional teaching of the ability to provide a report of the BIM model with resolved conflicts and the ability to provide wired or wireless communication, also disclosed in Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).
For claim 40: The combination of Reghetti and Bumbalough discloses claim 40: The method according to claim 31, wherein:
the detection of potential conflict(s) at step (b) can be based on a geometrical, temporal, or other overlap between the objects (Reghetti, paragraph [0029] - [0032] discloses a connection of components which intersect with an obstruction in CAD, in this case a connection of pipes intersecting with heating ducts, with the system identifying the conflicts with the components and obstructions in the CAD drawings.)
For claim 42: The combination of Reghetti and Bumbalough discloses claim 42: The computer program according to claim 41, wherein:
 (Bumbalough, paragraph [0033] discloses generating BIM models using CAD software, which can be a plug-in to existing CAD software, and according to paragraph [0038] offer the ability to offer the present invention (generate BIM models) as a web-based application for clients to access.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough and the additional teaching of a plug-in and web-based environment for building information models disclosed in Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter with regards to 35 U.S.C. 103:  

For claim 23: The references of Reghetti et al. (U.S. PG Pub 2008/0275674 A1) discloses a conflict resolution system regarding BIM models, and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds receiving building information models.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“using digital two- or three-dimensional objects and attributing at least one flexible attribute to at least one of the objects, and
wherein each of the at least one flexibility attribute comprises: 
a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
December 16, 2021